DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 29, 41-44 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fofanov et al (US 2017/0039316, filed October 2004).
Fofanov et al disclose single stranded oligonucleotide probes with modified internucleoside linkage (PNA) (see paragraph [0117]), one of which is of SEQ ID NO: 94406742 (see sequence listing), 18 deoxynucleotides long with nucleotides 3-16 identical to nucleotides 5-18 of instant SEQ ID NO: 11. It is well known in the art that B-D-deoxyribonucleotide is a natural form of deoxyribonucleotide.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-31, 33-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khvorova et al (US 2008/0139799, June 2008) and in further view of Vickers et al (The Journal of Biological Chemistry, 2003, vol.278, no.9: 7108-7118, cited from IDS) and Freier (US 2008/0039418, February 2008, cited from IDS).
Khvorova et al teach a number of functional siRNAs targeting synuclein (see paragraph [0438]) including one of SEQ ID NO: 447, 19 nucleotides long, with nucleotides 2-19 fully complementary to nucleotides 3-20 of instant SEQ ID NO: 11. It is inherent that such siRNA comprises a second complementary strand with 18 nucleotides identical to nucleotides 3-20 of instant SEQ ID NO: 11.  Khvorova et al teach that siRNAs can comprise phosphorothioate linkages and 2’-O-methyl groups (see paragraph [0073]) and 5-methylcytosine (see paragraph [0074]). Khvorova et al teach that siRNAs can comprise conjugate groups (see paragraph [0383]) and siRNA can be a part of composition (see Abstract).
Khvorova et al do not teach single-stranded modified oligonucleotide consisting of 17
contiguous nucleotides of SEQ ID NO: 11 and comprising bicyclic nucleotides and β-D-
deoxyribonucleotides and pharmaceutical compositions comprising phosphate buffered saline
(PBS).
Vickers et al teach that single-stranded antisense oligonucleotides and double-stranded
siRNAs can be both active targeting the same sites in target mRNA (see Abstract).
Freier teaches a number of modifications to antisense oligonucleotides such as
nucleotide sugar modification to bicyclic sugar, containing 4' carbon 2' oxygen bridges with
methylene or ethylene bridging group, or modifying sugar with 2'-O-methoxyethyl group (see
paragraphs [102-104], page 10), or formation of chimeric oligonucleotides with different
modifications, which confer increased resistance to nuclease degradation, increased
cellular uptake, stability and/or binding affinity (see paragraph [0114], pages 11-12). Such
chimeric oligonucleotides might contain wing-gap-wing motif and can be a 5-10-5 gapmer with
10 deoxyribonucleotides gap, in which wings segments comprise 2'-O-methoxyethyl
modification and the backbone is phosphorothioate (see paragraph [0116], page 12), and
cytosine residues are 5-methylcytosines (see paragraph [0050], page 5, paragraph [0174], page
18). It is well known in the art that β-D-deoxyribonucleotide is a natural form of
deoxynucleotide. Further Freier teaches pharmaceutical compositions comprising antisense
oligonucleotides and comprising phosphate-buffered saline (see paragraph [0050)).
It would have been obvious to one of the ordinary skill in the art at the time of the
invention to modify siRNA taught by Khvorova et al into single-stranded antisense oligonucleotide with modifications described by Freier based on teachings of Vickers et al. One of the ordinary skill in the art would be motivated to do so because Vickers et al teach that antisense oligonucleotides and siRNAs share target sites, motivating to design antisense oligonucleotide based on target site of the siRNA taught by Khvorova et al. Further one of the art would be motivated to modify such antisense oligonucleotide with modifications taught by Freier, because such modifications increase cellular uptake, stability and/or binding affinity of the oligonucleotide as taught by Freier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-31, 33-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,663,783. Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘783 cover overlapping subject matter with instant claims such as single-stranded oligonucleotides
targeting nucleobases 236-301 of SEQ ID NO: 1 with the same modifications as instantly
claimed, anticipating instant claims.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
Previous art rejections are withdrawn in view of new amendments, arguments are moot.
Double patenting rejection is maintained for the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635